The opinion of the court was delivered by
Strong, J.
That the appellants were properly charged with the interest which accrued after the rendition of their accounts, is too clear for discussion. Their having charged themselves with the uncollected bonds and notes, did not terminate the ownership of them in equity by the legatees. Nothing less than actual payment of _the amount could do that. Of course, the interest, being an accretion, continued to attend the ownership of the principal.
And it was properly charged by the final decree. It accrued, indeed, after the accounts had been filed, but the accountants had brought before the court, for adjudication, the funds themselves upon which it accrued, and a court of equity will always, if possible, make a complete disposition of the subject-matter which it has in hand.
We approve also of the refusal of the Orphans’ Court to allow the sums claimed for expenses. Five per cent, commissions were credited to the appellants, as if they had collected all the credits of the estate with which they charged themselves. Yet upon a large portion of this they had expended no care and labour, nor had they incurred any risk. The auditor thought the allowances made were sufficient to cover all needful expenses, as well as to make a just compensation for care, labour, and hazard. We cannot say- either that he was mistaken in his report, or that the court erred in confirming it.
*397Were there no other reason why the accountants should have been decreed to pay the costs of the audit, a sufficient one may be found in their attempt to appropriate to themselves the interest which belonged to their oestuis que trust.
The decree of the Orphans’ Court in each case is affirmed, and the appellant is ordered to pay the costs of the appeal.